Chapman, J.
The decision of this case depends entirely upon the construction to be given to the sixth clause of Enoch Silsby’s will. We think it is the principal sum of five thousand dollars, that is to be paid to the legatee upon her marriage. Nothing else can have accumulated interest unpaid thereon as incident to it. Nothing else can be referred to as the sum to be paid over to such new trustee as she may select, unless we adopt-the absurd idea that such new trustee is to receive merely the net income, and pay-her the net income of that. What such trustee is to receive is the same which she would receive upon her marriage before coming of age. It is also the same which such trustee is to pay over to her in case of her subsequent marriage. The disposal of it to the heirs of the testator, in case of her decease without issue living, is not necessarily contradictory to any intention before expressed; because, in case of her death without issue and unmarried, some further disposition of it would seem to be necessary. And even if it is to go to the heirs of the testator after her death, still it is to be paid over to her. Homer v. Shelton, 2 Met. 194. The trustee should pay it to her, and his costs, as they shall be allowed by the court, are to be charged upon the fund. Decree accordingly.